Citation Nr: 1017050	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an effective date prior to February 23, 
2007, for the assignment of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1957 to 
December 1959.  The appellant did not serve in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which: reopened and granted 
entitlement to service connection for bilateral hearing loss 
and tinnitus; denied entitlement to service connection for a 
lumbar spine disability; and denied entitlement to an 
effective date prior to February 23, 2007, for the assignment 
of service connection for tinnitus.  The appellant submitted 
a Notice of Disagreement with the denial of his claim of 
entitlement to service connection for a lumbar spine 
disability and the assignment of February 23, 2007, as the 
effective date for his award of entitlement to service 
connection for tinnitus.  A Statement of the Case was issued 
in May 2008 and the appellant timely perfected his appeal in 
June 2008.

In November 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant suffers from a lumbar spine disability 
that is the result of a disease or injury in service.


2.  The appellant filed his original claim of entitlement to 
service connection for tinnitus on November 19, 2003; a March 
27, 2004 rating decision denied this claim; the appellant did 
not disagree and the decision became final.

3.  On February 23, 2007, the RO received the appellant's 
petition to reopen his previously denied claim of entitlement 
to service connection for tinnitus.

4.  The June 2007 rating decision granted service connection 
for tinnitus, assigning an effective date of February 23, 
2007.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The criteria for an effective date earlier than February 
23, 2007, for the grant of service connection for tinnitus, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

A.  Lumbar Spine Disability

With respect to the appellant's claim of entitlement to 
service connection for a lumbar spine disability decided 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claim, a letter dated in April 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The April 2007 letter also notified the 
appellant as to how disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's available service treatment 
records (STRs) and VA medical records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  
Specifically, the Board notes that during his November 2009 
Travel Board Hearing (TBH), the appellant stated that though 
he sought treatment for his lumbar spine approximately three 
years after his discharge from active duty in the late 1970s, 
he did not remember any of these doctors' names, and noted 
they were probably deceased.  See TBH Transcript, p. 10, 
November 19, 2009.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in May 2007 and the results from that examination 
have been included in the claims file for review.  The 
examination involved an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examination and the subsequent medical opinion are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

B.  Earlier Effective Date

No VCAA notice is necessary with regard to the appellant's 
earlier effective date claim because, as is more thoroughly 
explained below, the outcome of this claim depends 
exclusively on documents that are already contained in the 
appellant's claims file.  The Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

It is clear from the appellant's communications that he is 
cognizant as to what is required of him and of VA.  The 
appellant has not indicated there is any outstanding evidence 
relevant to this claim.  In addition, general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded ample opportunity to 
present evidence and argument on this matter.  He has been 
afforded the opportunity to present evidence and argument in 
support of his claim.  Accordingly, the Board will proceed to 
a decision.

II.  The Merits of the Claims

A.  Lumbar Spine Disability

The appellant contends that he currently suffers from a 
lumbar spine disability that is the result of a disease or 
injury in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Initially, the Board notes that the appellant has been 
diagnosed with multi-level degenerative disc disease (DDD) of 
the lumbar spine, most pronounced at L5-S1.  See VA Spine 
Examination Report, May 21, 2007.  Thus, element (1) under 
Hickson, current disability, has been satisfied.  See 
Hickson, supra.


With regard to Hickson element (2), in-service disease or 
injury, the Board notes that the appellant participated in a 
February 1955 Naval Reserve Officers Training Corps (NROTC) 
examination.  At that time, the appellant's spine was 
considered normal and he denied lameness of any kind.  See 
Standard Forms (SFs) 88 & 89, NROTC Examination Reports, 
February 3, 1955.  A second NROTC examination was conducted 
in January 1956.  At that time, slight scoliosis was noted on 
the appellant's left side, but he reported that he was in 
good health and did not complain of any low back pain.  See 
SFs 88 & 89, NROTC Examination Reports, January 31, 1956.  

Upon actual enlistment, the appellant's spine was noted as 
normal and he stated that he was in good health with no 
complaints of low back pain.  See SF 88, Service Enlistment 
Examination Report, March 20, 1957; SF 89, Service Enlistment 
Examination Report, March 12, 1957.  In May 1957, the 
appellant participated in a Naval Aviation Cadet (NavCad) 
examination.  At that time, the appellant's spine was 
considered normal and he did not complain of any low back 
pain.  See SF 88, NavCad Applicant Examination Report, May 
11, 1957.  

In March 1958, the appellant reported for sick call and was 
diagnosed with a sprained back.  See STR, Sick Call Report, 
March 12, 1958.  In July 1958, the appellant hurt his back 
while playing softball.  He reported to sick call with 
complaints of back pain and was diagnosed with mild lumbar 
strain and tenderness.  See STR, Sick Call Report, July 8, 
1958 - July 17, 1958.  In August 1958, the appellant again 
reported to sick call with complaints of back pain following 
a training exercise.  See STR, Sick Call Report, August 28, 
1958.  Upon discharge from active duty service however, the 
appellant's spine was considered normal.  See SF 88, Release 
from Active Duty Service Examination Report, December 16, 
1959.  Accordingly, the Board finds that the appellant has 
satisfied element (2) under Hickson.  See Hickson, supra.

As to crucial Hickson element (3), medical nexus, the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the appellant's current lumbar spine disability is not 
related to his military service.
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical evidence, 
the Court has stated in pertinent part: "The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..." See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

There is of record a medical opinion which arguably relates 
the appellant's current lumbar disability to his military 
service.  In January 2010, K.T.L., M.D. stated that the 
appellant suffered from low back pain, which was reasonably 
related to his time in active duty service.  See Private 
Physician Statement, K.T.L., M.D., January 11, 2010.  
Crucially, Dr. K.T.L. did not provide any specific rationale 
or basis for his opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim].


The Board attaches far greater great weight of probative 
value to the opinion of the May 2007 VA examiner.  Initially, 
the Board notes that the May 2007 examination report was made 
without the benefit of reviewing the appellant's claims file.  
In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 
2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 
403 - 04 (1997) (review of claims file is not required where 
it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008).  Although the evidence reveals that the 
examiner did not review the claims file, the VA examination 
report contains a history of the onset, nature, and course of 
the appellant's lumbar spine symptoms.  The history, as 
provided by the appellant, is similar to the information 
contained in the claims file.  Thus, the Board is of the 
opinion that the May 2007 VA examiner was apprised of the 
relevant medical history of the appellant as it pertains to 
his current claim.

At the time of the May 2007 VA examination, the appellant 
complained of intermittent mid to lower back pain that was 
localized and non-radiating.  He indicated that flare-ups of 
this condition occurred approximately three times per year, 
lasting anywhere from five hours to five days at a time.  The 
appellant was not aware of any precipitating factors.  As 
noted above, radiographic reports revealed multi-level DDD, 
most pronounced at L5-S1.  The VA examiner opined that the 
appellant's current back condition was not likely related to 
any incident in service.  Rather, it was more likely that his 
current condition was related to the normal progression of 
aging.  See VA Spine Examination Report, May 21, 2007.
The May 2007 VA examination report appears to have been based 
upon a comprehensive examination of the appellant and 
thoughtful analysis of the appellant's entire history and 
current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the May 2007 VA medical opinion 
appears to be consistent with the appellant's medical 
history, which shows that he was not diagnosed with DDD in 
military service or for decades thereafter.

To the extent that the appellant or his representative is 
contending that the currently diagnosed lumbar spine 
disability is related to his military service, it is now 
well-established that laypersons without medical training, 
such as the appellant and his representative, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements are 
not competent medical evidence and are, therefore, not 
probative evidence of medical nexus.

In short, the Board finds that the medical evidence in favor 
of the appellant's claim is outweighed by the competent 
medical evidence of record; specifically the May 2007 VA 
examination report.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the appellant's back 
disability had its onset in 2007, nearly 50 years after the 
appellant left military service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Voerth v. West, 
13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service has therefore not been demonstrated.
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the appellant's claim fails on this basis.  
The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.

B.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2009).

The RO has assigned an effective date of February 23, 2007, 
for service connection for tinnitus based on the appellant's 
filing his petition to reopen the previously denied claim of 
entitlement to service connection for tinnitus on that date.  
The appellant seeks an earlier effective date, in essence 
contending that his original claim of entitlement to service 
connection for tinnitus in November 2003 be deemed the date 
his disability compensation should have begun.

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of February 
23, 2007, is the earliest effective date assignable for 
service connection for tinnitus as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  The Board's inquiry thus is 
limited by operation of law to whether a claim of entitlement 
to service connection for tinnitus was filed after the 
original March 2004 rating decision that denied entitlement 
to service connection for tinnitus was final (March 27, 2005) 
and before the current effective date of the award in 
question, February 23, 2007.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994): "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue."

The Board has carefully reviewed the record and can identify 
no communication from the appellant which may reasonably be 
considered to be a claim of entitlement to service connection 
for tinnitus prior to the claim received on February 23, 
2007.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) [the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

Though the appellant contends that the effective date for his 
tinnitus award should be the date of his original claim 
(November 19, 2003), it is clear that at no time after the 
issuance of the March 2004 rating decision, did he submit a 
Notice of Disagreement or a new claim.  In fact, the 
appellant waited approximately two years before expressing 
any desire to reopen his claim of entitlement to service 
connected for tinnitus in February 2007.  It is clear that 
this is the proper effective date.

To some extent, the appellant appears to be raising an 
argument couched in equity, in that he contends that he 
evidenced tinnitus long before he filed his claim for 
tinnitus, and he should be compensated therefor.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on 
its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than February 23, 
2007, for the grant of service connection for tinnitus.  The 
date of the appellant's petition to reopen his claim of 
entitlement to service connection for tinnitus, as explained 
above, was February 23, 2007.  There was no earlier claim 
pending.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to an effective date prior to February 23, 2007, 
for the assignment of service connection for tinnitus, is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


